Citation Nr: 1504798	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  08-37 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) from a September 2007 rating decision rendered by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for PTSD and assigned an initial 30 percent rating, effective February 27, 2007.

The Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal along with waivers of RO jurisdiction of such evidence in September 2009 and September 2010.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304. 

In September 2010, the Veteran testified at a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.  In November 2011, the Board remanded this matter for further development.  Also at that time, the Board found that the issue of TDIU was properly before it pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development of the PTSD increased rating and TDIU claims is necessary.

In a September 2012 statement, the Veteran expressed a belief that he has not been adequately evaluated by the VA examiner who conducted both the August 2007 and July 2012 VA examinations of record.  Additionally, in a November 2014 brief, the Veteran's service representative stated that the most recent July 2012 VA examination is no longer contemporaneous.  Based on the foregoing, the Board finds that a new examination is warranted.  If possible, the examination should be scheduled with a different VA examiner than one who has previously examined the Veteran.

Next, regarding TDIU, it does not appear that the Veteran has yet been provided notice pursuant to the Veterans Claims Assistance Act.  Accordingly, proper notice should be sent, and the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and appropriate development to his prior employers should be undertaken. 

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In this regard, it does not appear that any VA treatment records dated after August 2012 have been obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the Veteran concerning a claim for TDIU.  Additionally, send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.  Appropriate development to the Veteran's former employers should also be undertaken.  

2.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have recently treated him for any psychiatric disability.  After securing the necessary release, the AOJ should obtain any records which are not duplicates of those already contained in the claims file.

Additionally, obtain VA treatment records from the Gainesville, Jacksonville, and St. Augustine VA medical facilities dating since August 2012.

3.  After the foregoing development is complete, schedule the Veteran for a VA mental health examination to determine the current severity of his PTSD.  If possible, the examination should be scheduled with a VA psychologist or psychiatrist other than the examiner who conducted the August 2007 and July 2012 examinations.  The claims folder, along with any additional evidence obtained, must be made available to the examiner for review.  All tests deemed necessary should be conducted and the results reported in detail.  

Following examination of the Veteran and review of the record, the examiner should indicate all symptoms attributable to PTSD.  To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other psychiatric disorder found to be present, to include dementia.  If the examiner cannot separate the Veteran's service-connected PTSD symptoms from any other diagnosed psychiatric disability, he or she should state so.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD, alone and in combination with the Veteran's other service-connected disabilities.

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

4.  After completion of the above and any additional development deemed necessary, the AOJ should again review the record.  If any claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




